IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN JOSEPH MCDONALD,                                   No. 83585
                                 Appellant,                                            A       F.7
                             vs.
                ALLISON LYNN MCDONALD,
                                 Respondent.                                    NOV 0 ii 2022
                                                                               EL IZAFIEVH 14 -       ROWN
                                                                                                      CY. GOUP.1:
                                     ORDER DISMISSING APPEAL               'if liR1(       L".>11;1

                                                                                       EPt) re 1.:::ERK
                            This is a pro se appeal from a divorce decree. Eighth Judicial
                District Court, Family Court Division, Clark County; Soonhee Bailey,
                Judge.
                            On May 24, 2022, this court entered an order reinstating the
                briefing schedule and directing appellant to file the opening brief within 90
                days. Pursuant to that order, the opening brief was due to be filed by
                August 22, 2022. Appellant did not file the brief. On September 19, 2022,
                this court entered an order approving the withdraw of counsel for
                respondent and directing appellant to file the opening brief within 14 days.
                Pursuant to that order, the opening brief was due to be filed by October 3,
                2022. Both orders cautioned appellant that failure to timely file an informal
                brief or an opening brief could result in the dismissal of this appeal. See
                NRAP 31(d). To date, appellant has not filed the brief. Accordingly. this
                court
                            ORDERS this appeal DISMISSED.



                                        Hardesty


                                                                                                        J
SUPREME COURT
                Stiglich                                   Herndon
         OF

      NEVADA



(C 7) 1447A
                                                                                 21- -kVAcA
                 cc:   Hon. Soonhee Bailey, District Judge, Family Court Division
                       John Joseph McDonald
                       Robinson Law Group
                       Law Practice, Ltd.
                       Eighth District Court Clerk




SUPREME COURT
          OF
        NEVADA


i(11   Pm7A